DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 4, 8-10, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species I and II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/07/2022. The restriction is upheld since there is a serious burden of search to search varying embodiments. The embodiments require different search classifications and search strategies. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the angular surface, the sliding surface, the strike engage surface, strike plate or door frame, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the strike engaging face configured to engage a strike plate or door frame as the bolt head is retracted and prevent the first flange and the second flange from contacting the strike plate or the door frame until the door is closed, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant uses inconsistent terminology among the specifications and the claim disclosure. It is unclear what the angular surface is – is it the angle surface 39 or the beveled face 34? For the purposes of examination, it is considered to be the sloped surfaces shown in fig33.  It is also unclear what the sliding face is and the strike engaging face is. For the purposes of examination, the strike engaging face is 48 and the curved surface of 40 and the sliding face is the flat surface of 40 shown in fig33).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 12  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih US 4988133. 
Regarding claim 1, Shih discloses a latch bolt comprising: 
a latch tail (31): 
a bolt head (3,32) operatively coupled to the latch tail; 
a tail plate (35) operatively coupled to the latch tail; and 
a bolt head adjustment mechanism (302,33,34,5) operatively coupled to the latch tail; 
wherein the bolt head and the latch tail allow for reciprocating motion between an extended position (latched) and a retracted position(unlatched); and 
wherein the bolt head adjustment mechanism allows for reversible assembly of the bolt head to the latch tail without removal of the latch bolt from a case in which the latch bolt is located.  (see col.2 line 20-39, fig1-3)

Regarding claim 2, Shih discloses the latch bolt of claim 1, wherein the bolt head adjustment mechanism comprises one or more locking members (33,34,5) operatively coupled to the bolt head or the latch tail.  (fig1-3)

Regarding claim 3, Shih discloses the latch bolt of claim 2, wherein the bolt head comprises a locking aperture (301) and a latch tail aperture(gap created between 302 and 3, see fig1), and wherein the one or more locking members comprise: 
a bolt head locking member (33); 
a stub locking member (34) operatively coupled to the latch tail; 
wherein the latch tail is located within (wall of 313 is located in said aperture) the latch tail aperture of the bolt head; 
wherein the bolt head locking member is located within the locking aperture and is operatively coupled to the stub locking member of the latch tail; 
and wherein the bolt head locking member is removably operatively coupled to the bolt head.

Regarding claim 5, Shih discloses the latch bolt of claim 3, wherein the bolt head locking member comprises a locking pin (33, fig1), wherein the locking pin is located within the locking aperture and is operatively coupled to the stub locking member of the latch tail.  (fig1)

Regarding claim 6, Shih discloses the latch bolt of claim 3, wherein the bolt head locking member is releasably operatively coupled to the latch tail, and wherein the bolt head locking member is retained within the case when the latch bolt is installed within the case.   (fig1-3)

Regarding claim 7, Shih discloses the latch bolt of claim 1, wherein the tail plate prevents rotational movement (via connection of 31 with 35) of the latch tail with respect to the tail plate regardless of when the bolt head is operatively coupled to or removed from the latch tail. (fig1-3)


Regarding claim 12, Shih discloses the latch bolt of claim 1, wherein the bolt head comprises: 
a first flange (not labeled, see fig1, upper flange of 3); 
a second flange (not labeled, see fig1, lower flange of 3); 
an angular surface (not labeled, see sloped surface of 3, fig1) operatively coupling the first flange to the second flange and forming a slot (30) there between; and 
an anti-friction latch (32) comprising a sliding face (flat planar surface shown in fig2) and a strike engaging face (curved surface shown in fig2); 
wherein the anti-friction latch is located within the slot between the first flange and the second flange (fig1-3); 
wherein the strike engaging face is configured to (fully capable of) engage a strike plate (not labeled, see ‘striker plate’ col. 1 line 67) or door frame as the bolt head is retracted and prevent the first flange and the second flange from contacting the strike plate or the door frame until a door (see abstract) is closed; and 
wherein the sliding face is configured to contact (see fig2-3) the angular surface as the bolt head is retracted and the strike engaging face is engaging the strike plate or the door frame.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih US 4988133, alone.
Regarding claim 17, Shih although does not teach specific method steps, Shih does teach a lock apparatus and therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed that Shih is capable of teaching the method of reversing a bolt head on a latch bolt within a case of a mortise lock, the method comprising: 
removing a retaining member (23, 25) from the case; 
retracting the bolt head into the case; 
disengaging one or more locking members (33,34,302) operatively coupling the bolt head to a latch tail (31); 
removing the bolt head from the case; 
rotating the bolt head; 
reinserting the bolt head into the case; 
engaging the one or more locking members to operatively coupled the latch tail to the bolt head; and 
reassembling the retaining member to the case.  (fig1-3, col.2 lines 20-39) 

Regarding claim 18, Shih teaches the method of claim 17, wherein retracting the bolt head into the case comprises retracting (when 6 is retracted) to an assembly position located past a retracted position during operation when the retaining member is operatively coupled to the case, and wherein reinserting the bolt head into the case comprising reinserting to the assembly position.  (fig1-3, col.2 lines 20-39)

Regarding claim 19, Shih is teaches the method of claim 18, wherein disengaging the one or more locking members operatively coupling the bolt head to the latch tail comprises releasing a bolt head locking member (302) from engagement with a stub locking member (313) of the latch tail, wherein the bolt head locking member is retained within the case after removal of the bolt head (although bolt head is pulled out to rotate from the case, 302 remains in the bounds of the case), and wherein engaging the one or more locking members to operatively coupled the latch tail to the bolt head comprises re-engaging the bolt head locking member to the stub locking member.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-16 are allowed.
Regarding both claims 11 and 13, although references of record do teach reversible latch bolts (I.e. mounting of bolt in two positions on opposing sides of the case), they do not teach said retaining member as well as the reversibility of the latch as disclosed in claim 1 and the remainder of claim 13, wherein the limitations are interpreted as the retaining member is on one side when the latch bolt is in its first position/orientation and the retaining member can be moved to the opposing side when latch bolt is in a second position/orientation. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to latch bolts.
PTO892 lists related but not relied upon prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675